        Case 3:18-cr-00171-SRU Document 164 Filed 01/16/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                  :       CASE NO.: 3:18CR171 (SRU)
                  PLAINTIFF                :
                                           :
V.                                         :
                                           :
VINCENT DECARO,                            :
                        DEFENDANT          :       January 16, 2021


                  MOTION TO MODIFY CONDITIONS OF RELEASE

The defendant, VINCENT DECARO, respectfully moves, through undersigned counsel, pursuant

to 18 U.S.C. § 3145(a)(2), to amend the conditions of his release. Mr. Decaro seeks an Order of

the Court permitting him to reside with his mother and sister at their home in Stamford,

Connecticut, and to access the Internet to take online classes. In support of such motion

undersigned counsel provides as follows:

       1.     Mr. Decaro was presented, arraigned and ordered detained on April 24, 2019.

       2.     On April 7, 2020 the Court entered an Order setting Conditions of Release. Mr.

              Decaro was ordered released subject to conditions, including posting a $50,0000

              bond, self-quarantining, residing with his aunt, Donna Falci, in Weston,

              Connecticut and not accessing the Internet.

       3.     On July 9, 2020 the Court granted Mr. Decaro’s Motion to Modify Conditions of

              Release permitting him access to the Internet to consult with counsel through Zoom

              to review discovery and discuss matters related to his case, and to obtain online

              counseling services.
         Case 3:18-cr-00171-SRU Document 164 Filed 01/16/21 Page 2 of 3




       4.      Mr. Decaro would like to live with his mother, Kim Decaro, and sister, Tamara

               Decaro, who reside at West Hill Circle in Stamford, Connecticut and they want him

               to live with them at the West Hill home.

       5.      Mr. Decaro’s beloved dog is ill and needs to be cared for at Mr. Decaro’s mother’s

               residence in Stamford, Connecticut. Ms. Falci is not in a position to continue to

               supervise Mr. Decaro or care for the dog and asked that Mr. Decaro move in with

               his mother.

       6.      USPO Michael Jones completed an assessment of Mr. Decaro’s proposed residence

               and does not object to this request. USPO Jones requested the ability to determine

               and choose monitoring technology once he moves into the home.

       7.      Mr. Decaro would like to enroll in online classes at Norwalk Community College.

               Mr. Decaro requests permission to sign up for at least one of the following classes:

               Principles of Marketing, Principles of Advertising and Introduction to Engineering.

               If Mr. Decaro is unable sign up for any of these classes in time, Mr. Decaro requests

               permission sign up for the Engineering Renewable Energy Program at Devry

               University in March, 2021.

       8.      Mr. Decaro has been fully compliant with the conditions of release.

       9.      USPO Jones provided input regarding this request and does not have any objection

               to these requested modifications. AUSA Douglas Morabito defers to probation.

       WHEREFORE, the defendant requests that the Court grant this Motion to Modify the

Conditions of Release so that Mr. Decaro may reside with his mother and sister and access the

Internet for the purpose of participating in online college courses.
         Case 3:18-cr-00171-SRU Document 164 Filed 01/16/21 Page 3 of 3




                                               Respectfully submitted,

                                               VINCENT DECARO

                                               ___/s/ Audrey Felsen_

                                               Audrey A. Felsen, Esq.
                                               Koffsky & Felsen, LLC
                                               1150 Bedford Street
                                               Stamford, CT 06905
                                               Phone: (203) 327-1500
                                               Fax: (203) 327-7660
                                               Fed. Bar. No.: ct20891
                                               afelsen@aol.com




                                         CERTIFICATION

       THIS IS TO CERTIFY that on January 16, 2021 a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.




                                                       __/s/ Audrey Felsen__
                                                       Audrey A. Felsen
